DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.
Status of Previous Rejections
The rejections of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejection of Claims 1-6 and 8-14 under 35 U.S.C. 103 as being unpatentable over Kustas (Additive Manufacturing, 2018, Vol 21, Page 41-52, IDS dated 08/13/2021), and further in view of Sourmail (Progress in Materials Science, 2005, Vol. 50, Page 816-880, IDS dated 08/13/2021) have been withdrawn in view of the amendment.
The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Kustas (Additive Manufacturing, 2018, Vol 21, Page 41-52, IDS dated 08/13/2021) in view of Sourmail (Progress in Materials Science, 2005, Vol. 50, Page 816-880, IDS dated 08/13/2021), as applied to claim 1 above, and further in view of Turgut (J. Appl. Phys. 2008, Vol 103, 07E724) has been withdrawn in view of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
6. (Currently Amended) The method of claim 1, wherein the annealing temperature is between about 845 °C and 
14. (Currently Amended) The method of claim 12, wherein the variance of the grain structure leads to variance in one or both of a magnetic property of the magnetic alloy, selected from the group consisting of coercivity, permeability, magnetic saturation, core loss and flux density; and a mechanical property of the magnetic alloy selected from the group consisting of hardness and strength.
16. (Currently Amended) The method of claim 15, wherein the magnetic alloy is an Fe-Co alloy and the at least one additional alloy is selected from the group consisting of stainless steel alloys and ferrous metal alloys.
18. (Currently Amended) The method of claim 1, wherein the magnetic element is selected from the group consisting of motors, generators, solenoids and switches, sensors, transformers, and Hall thrusters.
19 (Cancelled)
20 (Cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733